Opinion issued August 1, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00273-CV
____________

HARTFORD ACCIDENT AND INDEMNITY COMPANY,  Appellant

V.

MARTHA GURGANIOUS,  Appellee



On Appeal from the 239th District Court
Brazoria County, Texas
Trial Court Cause No. 6718JG98-2



O P I N I O N
	The parties have entered into an agreement to reverse the trial court's order of
December 18, 2001, granting appellee's/plaintiff's, Martha Gurganious's, motion for
summary judgment and extinguishing the subrogation lien claimed by
appellant/intervenor, Hartford Accident and Indemnity Company.
	Accordingly, we reverse the trial court's order of December 18, 2001 and
remand the case to the trial court.
	All pending motions in this appeal are denied as moot.
	The clerk is ORDERED to issue mandate immediately.
PER CURIAM
Panel consists of Justices Hedges, Taft, and Jennings.
Do not publish.  Tex. R. App. P. 47.